Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
IDS received 9/27/2022 has been entered.
Priority
This application is a CON of 15/810,891 (filed 11/13/2017) PAT 10519545 which is a CON of 15/043,223 (filed 2/12/2016) PAT 9845511 which is a DIV of 14/211,197 (filed 3/14/2014) PAT 9289418 which claims benefit of 61/792,687 (filed 3/15/2013).

Status of Claims
Claims 57-59 and 63-64 are under examination. 

Withdrawal of Rejections:
In view of filing and approval of terminal disclaimer, the Double Patenting rejections are hereby withdrawn.

Maintenance of Rejections (including modification due to amendments):
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 57-59 and 63-64 are rejected under 35 U.S.C. 102(b) as being anticipated by Kim et al. (Dig Dis Sci., 2012, 57:3213-3218).
Kim teaches a method of quantify methanogen in patients with constipation predominant irritable bowel syndrome (title and abstract, page 3213).
For Claims 57-59: the reference teaches a method comprising: subjecting a biological stool/feces sample (page 3214, right column, 2nd full paragraph++) from a subject (with constipation, page 3214, left column, 3rd full paragraph, line 2++) to analysis for methanogen/M. Smithii quantity using qPCR (page 3214, right column, 2nd full paragraph++); comparing (mental step) the methanogen quantity to a reference value (Page 3215, Fig. 1); since the administering step is based on the result of comparison with reference value of 10,000 cfu per ml of the sample, therefore this step does not exclude if the subject having the quantity of the methanogen that is lower than the reference value, wherein the administering step is not required (Page 3215, Fig. 1). 
For Claims 63-64: the reference further teaches the subject has high quantity of a methanogen syntrophic microorganism which is a hydrogen-producing microorganism (page 3213, right column, “Introduction”, 2nd paragraph, line 3++).

Response to Argument
Applicant’s arguments filed 9/27/2022 have been fully considered but they are not persuasive.
Applicant argued that with the claimed reference value the comparing step and administering steps are not optional.
It is the examiner’s position that claim 1 as written does not exclude if the subject having the quantity of the methanogen that is lower than the reference value, wherein the administering step is not required because when the step of “subjecting…” is performed dependent on the sample from different subject (a population of people with constipation/C-IBS), such the results/outcome are not predictable, some subject may have the quantity of the methanogen lower than the claimed reference value and others may have the quantity of the methanogen higher than the claimed reference value. 
 
Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653